                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                    1:19 CV 8

STATE FARM LIFE INSURANCE                     )
COMPANY,                                      )
                                              )
                                              )
                              Plaintiff,      )
                                              )                             ORDER
        v.                                    )
                                              )
LYNETTE DAMAN, as Personal Representative )
of the Estate of Dylan Conrad Talbot, and     )
JOSHUA A. KELLY, as Custodian of Minors       )
J.R.W.S., A.R.S., A.E.S., J.E.S., and A.C.M., )
                                              )
                              Defendants.     )
__________________________________________)

       This matter is before the Court sua sponte.

       A review of Plaintiff’s Complaint and exhibits, which were filed on January 9, 2019 (Doc.

1), reveals that the documents contain the full names of several minors. See Id. ¶ 10. The inclusion

of this information is in violation of the Court’s Administrative Procedures Governing Filing and

Service by Electronic Means (“Administrative Procedures”), which provide in part:

       To comply with the policy of the Judicial Conference of the United States and the
       E-Government Act of 2002, Pub. L. No. 107347, and in order to promote
       electronic access to case file[s] while also protecting personal privacy and other
       legitimate interests, filing parties shall omit or, where inclusion is necessary,
       partially redact the following personal data identifiers from all pleadings,
       documents, and exhibits, whether filed electronically or on paper, unless the judge
       orders otherwise:

       a.      Minors’ names; use the initial of minors[.]

Administrative Procedures at 30.
IT IS THEREFORE ORDERED THAT:

  1. Plaintiff’s Complaint and exhibits (Doc. 1) are hereby STRICKEN from the Court’s

     official docket; and

  2. Plaintiff is DIRECTED to file a corrected version of its Complaint and exhibits that

     complies with this Court’s Administrative Procedures.



                                            Signed: January 10, 2019




                                            2
